Citation Nr: 0310856	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for myoclonus epilepsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from June 1983 until April 
1992.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from an April 2001 rating decision that denied 
increased ratings for the service-connected left knee 
disability, and for myoclonus epilepsy (formerly segmental 
polymyoclonus).  Following the RO's notification of that 
decision in April 2001, the veteran filed a Notice of 
Disagreement (NOD) in June 2001; the RO issued a Statement of 
the Case (SOC) in August 2001; and the veteran filed a 
Substantive Appeal in January 2002.  A supplemental statement 
of the case (SSOC) was issued in November 2001. 

In November 2002, the Board decided the issue of entitlement 
to an increased rating for postoperative anterior cruciate 
ligament (ACL) deficient left knee; accordingly, the issue is 
no longer on appeal.  Also in November 2002, the Board 
determined that additional development of the issue remaining 
on appeal was warranted, pursuant to 38 C.F.R. § 19.9 (2002), 
and subsequently undertook such development. 


REMAND

The veteran contends that his seizure disorder warrants a 
higher than 10 percent evaluation.  The RO last reviewed the 
issue on appeal in November 2001, at which time a 
supplemental SOC (SSOC) was issued.  Pursuant to the Board's 
development, additional evidence has been added to the claims 
file, including medical records from the VA Medical Center 
(VAMC) in Columbia, South Carolina, a VA examination report 
dated in March 2003, and a document from the South Carolina 
Department of Public Safety, Division of Motor Vehicles, 
dated in December 2002.  However, the Board cannot now render 
a decision on the basis of such additional evidence.  

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard, 4 
Vet. App. at 394)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the November 
2001 SSOC.

Additionally, the Board points out that, in letters in a 
letter dated in March 2001, the RO addressed the enhanced 
notice and duty to assist provisions required by sections 3 
and 4 of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5102, 5103, and 5103A (West 2002), and implemented 
by 38 C.F.R. § 3.159 (2002)).  The RO sent to veteran a 
second letter addressing its duty to assist in August 2001.  
However, these letters refer to the criteria for establishing 
service connection, not the increased rating claim currently 
on appeal.  The  record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the secondary service 
connection claim currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This matter should also be 
accomplished on remand.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Finally, the Board points out that, in adjudicating the 
claim, the RO should consider all diagnostic criteria 
potentially applicable in the evaluation of the claim under 
consideration.  The record shows that, in evaluating the 
veteran's myoclonic seizures, the RO has consistently 
considered 38 C.F.R. § 4.124a, Diagnostic Code 8103, for 
convulsive tics, and Diagnostic Code, for 8104 for 
paramyoclonus multiplex (convulsive state, myloclonic type).  
However, in view of the veteran's present diagnosis of 
myloclonic epilepsy, the criteria of Diagnostic Codes 8910 
and 8911, for epilepsy, should also be considered.  If the 
claim is again denied, the RO must furnish to the veteran and 
his representative an appropriate SSOC, to include citation 
to and discussion of pertinent laws codifying and the 
regulations implementing the VCAA (not previously furnished 
in an SOC or SSOC on the issue on appeal)

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim for an increased rating, and 
specific notice as to the type of evidence 
necessary to substantiate that claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for the veteran's 
disability, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action is 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After accomplishing the requested 
notification action, and undertaking any 
additional notification and/or development 
action deemed warranted by the VCAA, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all evidence added to 
the claims file since the November 2001 
SSOC), and all pertinent legal authority 
(to include the criteria of Diagnostic 
Codes 8910 and 8911, for epilepsy).  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for its determinations, and 
citation to and discussion of the 
pertinent laws codifying and the 
regulations implementing the VCAA) and 
afford them the appropriate period of time 
for written or other response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



